Per Curiam.
—Upon examination of the voluminous affidavits submitted upon this motion, not one-tenth part of which had any relevancy to the question involved, we have concluded that Mr. Valentine was in fact the counsel for both parties, that the controversy was not of that independent character which the Code contemplates ; we think therefore that the motion should be granted, without costs.
[On this opinion an order was entered vacating the former decision and dismissing the submission, and álso recalling the opinion of the court reported in 42 St. Rep., 778. Ed.]